Title: To Alexander Hamilton from Lawrence Butler, 6 October 1799
From: Butler, Lawrence
To: Hamilton, Alexander


          
            Sir,
            Camp Near Winchester Octr. 6th. 99
          
          Major William Campbell one of the Majors of the Eighth Regiment, wishes to get the Appointment of Division Inspector, and requested me to mention him to you, I can say he was an Old officer last War & well acquainted with Duty, and am Satisfied he would fill the post with great propriety.
          I have the Honor to be with Great Respect Yr. Most Obt St.
          
            Lawrence Butler
            Majr. 8th. U.S. Regt.
          
        